Citation Nr: 1730570	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO. 13-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar spine degenerative arthritis with radiculopathy of the bilateral lower extremities.

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION

The Veteran had active service from December 1986 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In November 2015, the Board remanded the Veteran's claim for further development, to include retrieving and associating private treatment records. Said development was completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

With regard to the claim for a rating in excess of 40 percent for lumbar spine degenerative arthritis, the most recent VA examination report (disability benefits questionnaire) of record is dated in December 2011. However, the record reflects that the Veteran's condition is reported to have worsened since the last examination. Indeed, in a January 2015 VA treatment note, the Veteran reported that his pain gets worse with sitting, standing or walking, and that his pain is worse in his mid back area. He further described his pain as constant and aching. Similarly, in August 2013 the Veteran reported that his pain had worsened and was "so severe he can barely walk, sit or stand." Indeed, where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Olson v. Principi, 3 Vet. App. 480, 482 (1992). As it has been more than six years since the Veteran has been provided with a VA examination concerning his lumbar spine degenerative arthritis, and as he has asserted a worsening of his condition, a remand is warranted to ensure that the record contains evidence of the current severity of the Veteran's service-connected lumbar spine disability. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim. The consequences for failure to 
report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2016).

The Veteran also claims entitlement to TDIU. The Veteran's TDIU claim is inextricably intertwined with his claim for an increased rating, because a potential rating increase could affect the Veteran's eligibility for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). Therefore, the Board must also remand the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1. After undertaking any additional appropriate development, schedule the Veteran for an examination of his back in order to determine the current level of severity of his lumbar spine disability. The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that she or he has reviewed the folder in conjunction with the examination. 

a. The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable). If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.

b. The examiner must specify whether the Veteran has radiculopathy or any other separate neurologic disability in the bilateral lower extremities as a result of his degenerative arthritis of the lumbar spine. If any such disability is diagnosed, the examiner must provide a detailed assessment of the current severity of the disability. The level of nerve impairment for each such disability must be described as "mild," "moderate," "moderately severe," or "severe" disability.

c. The examiner must provide an opinion as to the severity of the Veteran's back symptoms and how those symptoms impact the Veteran's occupational functioning. 

d. A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, she or he shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Then, readjudicate the issues on appeal. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




